DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 1, the limitation states “calculating a heading delta from the heading data and orientation data collected from at least a second sensor of the plurality of sensors; combining the heading delta and the heading”.  Further Claim 2 states “wherein the heading delta is multiplied by a ratio”. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, what the clear and explicit definition and scope of the phrase ‘heading delta’ is and how it is being calculated.  Para 00266 of the specification gives an example of how the ‘heading delta’ can be calculated in ‘some embodiments’ without a clear explicit definition and scope.  In this example, the specification states “the heading delta can be calculated based on the user heading (e.g., angle) and a predetermined ratio. The predetermined ratio can be set up by a software developer for a specific software application. The predetermined ratio can be set by a user based on that user's movement preference. For example, the angle of the user heading can be used as an input into a predetermined ratio to determine the heading delta. In some embodiments, the heading delta can be a directional vector. For example, when the angle of the user heading is 90 degrees and the ratio is ½, the heading delta can be 45 degrees.”  The claim states the ‘heading delta’ is calculated from the collected heading data and collected orientation data, while the example states the ‘heading delta’ is calculated from collected heading data and a software developer or user defined predetermined ratio.  For examination purposes, Examiner will interpret the phrase/parameter ‘heading delta’ to be a measured heading (direction or angle) multiplied by a software developer or user defined predetermined ratio coefficient.  Which then will be added to the measured heading in the following step (ex. Heading x Ratio + Heading).

Claim 16 is rejected for similar reasons as Claim 1.

Claims 3-15, 17-22 are rejected as for being dependent on Parent Claims 1, 2, 16.

NOTE:  Examiner advises applicant to amend the claims to clearly define the phrase “heading delta”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1, the limitation states “calculating a heading delta from the heading data and orientation data collected from at least a second sensor of the plurality of sensors; combining the heading delta and the heading”.  Further Claim 2 states “wherein the heading delta is multiplied by a ratio”.  The claims are unclear for similar reason described in the 112a REJECTIONS above.

Claim 16 is rejected for similar reasons as Claim 1.

Claims 3-15, 17-22 are rejected as for being dependent on Parent Claims 1, 2, 16.

NOTE:  Examiner advises applicant to amend the claims to clearly define the phrase “heading delta”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8, 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites determining, based on motion within a platform, a velocity from movement data and a heading from heading data; calculating a heading delta from the heading data and orientation data; combining the heading delta and the heading [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-4 recite(s) wherein the heading delta is multiplied by a ratio.  wherein the ratio is between 0 and 1.  wherein the combining further comprising: adding the heading delta to the heading, wherein the heading delta and the heading are directional vectors [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 16 recites determining, based on motion within a platform, a velocity from movement data and a heading from heading data; calculating a heading delta from the heading data and orientation data; combining the heading delta and the heading [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. A computer-implemented method comprising; a processor; and a memory storing instructions, which when executed by the processor, causes the processor to:; Examiner interprets these limitations to merely uses a computer as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. collected from at least a first sensor of a plurality of sensors; collected from at least a second sensor of the plurality of sensors; providing the combined heading as input into an application; Examiner interprets these limitations to be generic computer functions of data acquisition and data output to facilitate the abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. collected from at least a first sensor of a plurality of sensors; collected from at least a second sensor of the plurality of sensors; wherein the at least one first sensor is an optical tracking sensor.  wherein the at least one first sensor is an inertial sensor.  wherein the at least one first sensor is a proximity sensor.  wherein the at least one second sensor is an optical tracking sensor; Examiner interprets these limitations to generally link the data being processed to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Generic computer structure to perform generic computer functions (acquire data from generic sensors and output data) are well-understood, routine and conventional activities previously known to the industry.  See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence; See cited references for additional evidence).

NOTE:  Examiner believes the specific configuration of sensors of claims 9, 10, 13, 17, or 20 would help overcome the above rejections.


Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited prior art don't explicitly teach calculating a heading delta from the heading data and orientation data collected from at least a second sensor of the plurality of sensors; combining the heading delta and the heading of claims 1, 16.

Further search and consideration is needed once the 112 REJECTIONS have been cured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GOETGELUK (US 2014/0111424) teaches LOCOMOTION SYSTEM AND APPARATUS;
CARMEIN (US 5,562,572) teaches OMNI-DIRECTIONAL TREADMILL;
FAUGHN (US 6,050,822) teaches ELECTROMAGNETIC LOCOMOTION PLATFORM FOR TRANSLATION AND TOTAL IMMERSION OF HUMANS INTO VIRTUAL ENVIRONMENT;
CARMEIN (US 6,152,854) teaches ONMI-DIRECTIONAL TREADMILL;
OHTA (US 7,716,008) teaches ACCELERATION DATA PROCESSING PROGRAM, AND STORAGE MEDIUM, AND ACCELERATION DATA PROCESSING APPARATUS FOR USE WITH THE SAME;
WILLIAMS (US 2009/0111670) teaches WALK SIMULATION APPARATUS FOR EXERCISE AND VIRTUAL REALITY;
SOLOMON ET AL. (US 2014/0062881) teaches ABSOLUTE AND RELATIVE POSITIONING SENSOR FUSION IN AN INTERACTIVE DISPLAY SYSTEM;
LANE ET AL. (US 2011/0009241) teaches VIRTUAL LOCOMOTION CONTROLLER APPARATUS AND METHODS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864